
	
		II
		112th CONGRESS
		2d Session
		S. 2938
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the rate of duty on certain
		  licorice extract derivatives.
	
	
		1.Certain licorice extract
			 derivatives
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Licorice extract derivatives including those described as
						Glycyrrhizic and Glycyrrhetinic Acids and their salts and esters (provided for
						in subheading 2938.90.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
